Name: 78/130/EEC: Commission Decision of 3 January 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Syntex P2* Diffractometer, incorporating a miniature computer'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-02-14

 Avis juridique important|31978D013078/130/EEC: Commission Decision of 3 January 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Syntex P2* Diffractometer, incorporating a miniature computer' Official Journal L 043 , 14/02/1978 P. 0011 - 0011 Greek special edition: Chapter 02 Volume 6 P. 0137 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 3 JANUARY 1978 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' SYNTEX P21 DIFFRACTOMETER , INCORPORATING A MINIATURE COMPUTER ' ( 78/130/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 2 AUGUST 1977 , THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' SYNTEX P21 DIFFRACTOMETER , INCORPORATING A MINIATURE COMPUTER ' SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 19 DECEMBER 1977 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS AN AUTOMATIC FOUR-CIRCUIT , SINGLE-CRYSTAL X-RAY DIFFRACTOMETER , INCORPORATING A MINIATURE COMPUTER , FOR THE ANALYSIS OF CRYSTAL STRUCTURES OF INORGANIC , ORGANO-METALLIC AND ORGANIC COMPOUNDS ; WHEREAS IT IS USED TO OBTAIN DATA ON THE MECHANISM OF CHEMICAL REACTIONS AND ON THE CHEMICAL BOND IN THESE COMPOUNDS ; WHEREAS , TAKING ACCOUNT OF ITS SPECIAL CHARACTERISTICS AND THE USE TO WHICH IT IS PUT , IT MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' SYNTEX P21 DIFFRACTOMETER INCORPORATING A MINIATURE COMPUTER ' MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF REGULATION ( EEC ) NO 1798/75 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 3 JANUARY 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT